Citation Nr: 0944922	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  07-03 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for recurrent tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel
INTRODUCTION

The Veteran had active military service from September 1943 
to March 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a September 2009 hearing conducted at the RO.  
The testimony was transcribed, associated with the record, 
and considered in deciding this case.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	Bilateral hearing loss was not manifested in active 
service or within one year of service discharge, and any 
current bilateral hearing loss is not otherwise 
etiologically related to such service, to include in-
service acoustic trauma.

2.	Recurrent tinnitus was not manifested in active service, 
and any current tinnitus is not otherwise etiologically 
related to such service, to include in-service acoustic 
trauma.


CONCLUSIONS OF LAW

1.	Bilateral hearing loss was not incurred in or aggravated 
by active military service and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2009).

2.	Recurrent tinnitus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in April 2006.  
The RO's December 2005 notice letter advised the Veteran what 
information and evidence was needed to substantiate the 
claims decided herein and what information and evidence must 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claims with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

The Board notes that the Veteran was not provided notice 
regarding the evidence and information necessary to establish 
a disability rating and effective date in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  However, 
the Board has concluded that the preponderance of the 
evidence is against the Veteran's claims.  Therefore, any 
questions as to the appropriate disability rating or 
effective date to be assigned have been rendered moot, and 
the absence of notice regarding these elements should not 
prevent a Board decision.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  See also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) rev'd on other grounds sub nom. Shinseki v. 
Sanders/Simmons, 129 S.Ct. 1696 (2009).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from Eastside ENT 
Specialists, Inc., of Mentor, Ohio, have also been obtained.  
The Veteran has not identified any additional records that 
should be obtained prior to a Board decision.  Therefore, 
VA's duty to further assist the Veteran in locating 
additional records has been satisfied.  The Veteran was 
afforded VA audiological examinations in March 2006 and July 
2007.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 
(c)(4) (2009); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. 
Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issues on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disabilities, including organic diseases of 
the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  In 
an October 4, 1995, opinion, VA's Under Secretary for Health 
determined that it is appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

The Veteran maintains that he suffers bilateral hearing loss 
and recurrent tinnitus as the direct result of his active 
service.  Specifically, he asserts that he experienced a 
significant amount of in-service acoustic trauma from 
exposure in the course of his duties as a rifleman.  
Initially, the Board observes the Veteran's Military 
Occupational Specialty (MOS) is listed as a Rifleman.  As 
such, the Board concedes the Veteran's exposure to in-service 
acoustic trauma.

The Board notes the Veteran asserts he engaged in combat 
during his military service.  In the case of a Veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war, the Secretary of VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of in-service 
occurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions or hardships of 
such service, notwithstanding the fact that there is no 
official record of such occurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

However, competent evidence of a current disability and of a 
link between the current disability and service is still 
required despite the evidentiary effect of 38 U.S.C.A. § 
1154(b).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995).  
The statute "does not create a statutory presumption that a 
combat Veteran's alleged disease or injury is service-
connected," but only "considerably lighten[s] the burden of a 
Veteran who seeks benefits for an allegedly service-connected 
disease or injury and who alleges that the disease or injury 
was incurred in, or aggravated by, combat service."  Collette 
v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

As indicated above, with regard to other sources of injury to 
the Veteran's hearing, as discussed herein, the Board does 
not dispute the Veteran's claims of in-service noise 
exposure.  Therefore, further consideration of the Veteran's 
claims under 38 U.S.C.A. § 1154(b) is not necessary.

The Board observes that for purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; when the auditory thresholds for at 
least three of the frequencies at 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).

The report of a March 2006 VA audiology examination indicates 
the Veteran currently suffers bilateral hearing loss for VA 
purposes.  See 38 C.F.R. § 3.385.  The March 2006 VA 
examination also indicates the Veteran currently suffers from 
recurrent tinnitus.

Service treatment records are absent complaints of, or 
treatment for, hearing loss or tinnitus in service.  
Furthermore, the Board observes a March 1946 Report of 
Physical Examination, conducted upon separation from service, 
indicate the Veteran's hearing to be normal at discharge, 
with no ear abnormalities noted.  The Board acknowledges the 
Veteran's contention that the "whispered voice" test 
conducted at the March 1946 separation examination did not 
accurately reflect any hearing loss he may have sustained in 
service.  However, the Veteran has also stated that he did 
not begin to notice decreased hearing until after his 
separation from service.  See September 2009 Board hearing 
transcript at 2.  Based on all the relevant evidence, the 
Board finds the Veteran did not suffer from a hearing loss 
disability or recurrent tinnitus in service.  

In addition, there is no evidence that the Veteran suffered 
from sensorineural hearing loss within one year of separation 
from active duty.  Thus, the presumption of service 
connection does not apply.  See 38 C.F.R. §§ 3.307, 3.309(a).

Furthermore, there is no competent evidence of record to 
indicate the Veteran complained of or was diagnosed with a 
hearing loss disability or recurrent tinnitus until the time 
of his November 2005 claim for benefits, a period of almost 
60 years following separation from active service.  The Board 
may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the Veteran has not complained of the malady at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 
2002) (en banc).  While the Veteran claims to have suffered 
from tinnitus since his separation from service approximately 
63 years ago (see July 2007 VA examination report), the Board 
observes that the Veteran himself reported a history of 
tinnitus dating to between 1975 to 1985 at the March 2006 VA 
examination.  The Board finds that the evidentiary value of 
the in-service contemporaneous records far outweighs the 
Veteran's recent statements concerning suffering from 
tinnitus since separation from service.  See Curry v. Brown, 
7 Vet. App. 59, 68 (1994) (contemporaneous evidence has 
greater probative value than history as reported by the 
Veteran); see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact, i.e., the lack of evidence is itself 
evidence).

The Board notes that the record contains a difference of 
opinion on whether the Veteran's currently diagnosed 
bilateral hearing loss and recurrent tinnitus are 
etiologically related to his active service.  In this regard, 
the Veteran has submitted an August 2006 statement by Dr. V, 
a private physician.  In his statement, Dr. V opines that the 
Veteran's "military noise exposure (bombs & rifles) impacted 
on his hearing."

However, VA examiners in March 2006 and July 2007 both 
concluded that the Veteran's current hearing loss and 
tinnitus are less likely than not etiologically related to 
his active service.  In this regard, the March 2006 VA 
examiner noted that the Veteran's hearing loss could be 
accounted for by presbycusis for an 81-year old male and, 
given the length of time between separation from service and 
onset of symptoms of tinnitus and hearing loss, it is less 
likely than not either are etiologically related to service.  

Additionally, the July 2007 VA examiner took note that the 
Veteran suffered acoustic trauma following his separation 
from service as an industrial engineer, working in an 
automobile factory.  With respect to hearing loss, the July 
2007 VA examiner found that the Veteran's current hearing 
loss reflects the type, degree and configuration of hearing 
loss due to the aging process as opposed to noise exposure.  
Further, the VA examiner noted that the Veteran's current 
speech discrimination scores are much better than they would 
be expected had the high frequency hearing loss begun in the 
early 1940s.  With respect to tinnitus, the VA examiner noted 
that the Veteran's reported information is not supportive of 
tinnitus due to an etiology of cochlear damage from acoustic 
trauma.

In deciding whether the Veteran's bilateral hearing loss and 
recurrent tinnitus are etiologically related to his active 
service, it is the responsibility of the Board to weigh the 
evidence and decide where to give credit and where to 
withhold the same and, in so doing, accept certain medical 
opinions over others.  Evans v. West, 12 Vet. App. 22, 30 
(1998).  That responsibility is particularly onerous where 
medical opinions diverge.  At the same time, the Board is 
mindful that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Id.; see also 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Here, there are legitimate reasons for accepting the VA 
examiners' unfavorable medical opinions over the favorable 
private physician's statement.  With regard to medical 
evidence, an assessment or opinion by a health care provider 
is never conclusive and is not entitled to absolute 
deference.  Further, a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Also, a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).

In the instant case, the Board observes Dr. V's statement 
does not indicate the Veteran's hearing loss and/or tinnitus 
are at least as likely as not (50% probability) related to 
his active service.  Rather, the August 2006 statement merely 
indicates the Veteran's hearing was "impacted" by military 
noise exposure.  Further, Dr. V offers no rationale in 
support of his conclusion, nor does he address the Veteran's 
normal hearing at separation from service or the more than 
40-year span between the Veteran's separation from service 
and first reported treatment for hearing loss and/or 
tinnitus.  As such, this statement's relative value as 
probative evidence on which to grant service connection is 
less than that of the VA examiners.  See Miller v. West, 11 
Vet. App. 345, 348 (1998) (medical opinions must be supported 
by clinical findings in the record; bare conclusions, even 
those made by medical professionals, which are not 
accompanied by a factual predicate in the record, are not 
probative medical opinions).  In comparison, the VA 
examiners' opinions were rendered after a review of the 
claims file, including the Veteran's pertinent medical 
records and history.  Further, each indicates that it is less 
likely than not the Veteran's current disorders are 
etiologically related to his active service, and cite 
evidence of record in support of his opinion.  Thus, the 
Board finds that the VA examiners' March 2006 and July 2007 
medical opinions are accordingly more probative than that 
rendered by Dr. V.

The Board acknowledges that the Veteran himself has claimed 
his current hearing loss and tinnitus are etiologically 
related to in-service acoustic trauma.  However, as a layman, 
the Veteran has no competence to give a medical opinion on 
the diagnosis or etiology of a condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In this case, where 
medical expertise would be needed to draw the conclusions 
offered in support of service connection, lay assertions of 
medical diagnosis or etiology cannot constitute evidence upon 
which to grant the claim for service connection.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995).

In sum, both the March 2006 and July 2007 VA examiners found 
it less likely than not that the Veteran's hearing loss and 
tinnitus are etiologically related to his active service.  
While the Veteran has submitted a medical opinion in support 
of his claim, the Board finds that this opinion is not 
probative, as it is conclusory and not supported by the 
evidence of record.  There is no other competent medical 
evidence included in the record to support the Veteran's 
claim.  In addition, the absence of any medical records of a 
diagnosis or treatment for over 55 years after service is 
probative evidence against the claim for direct service 
connection.  Finally, service connection for hearing loss may 
not be presumed, as the Veteran's hearing loss was not 
manifest to a compensable degree within one year of service 
discharge.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
bilateral hearing loss and recurrent tinnitus, and the 
benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 
5107 (West 2002).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for recurrent tinnitus is denied.




____________________________________________
D. B. WEISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


